 

' woe a

S.UISTRIC
Aas Meter Wy IN THE UNITED STATES DISTRICT COURT
FILED IN AND FOR EASTERN DISTRICT OF WISCONSIN

2019 OCT 25 A 10 39

STEPRER lee JRIES }
CLERK

Kevin: Michael: Boon-Bey,

Anajanay Sheree Boon, A Minor Child,
Katelyn Makayla Boon, A Minor Child,
Kevin Michael Boon Jr., A Minor Child,
Paris Ive-Lee Hickembottom, A Minor Child,
Sherry Marie Boon, A Minor Child,
Plaintiffs,

Case No. 19-C-0985

Judge: Stadtmueller

Mg

Audrey Skwierawski,
Ryan Sanson,
Defendants.

OBJECTION

The opportunity has finally presented itself for me to communicate with this
court concerning this case. Thanks to my family, we have managed to put together this
document informing the court of my situation.

I am in receipt of Mr. David C. Rice’s “Brief in Support of Motion for
Judgment on the Pleadings” dated October 15, 2019. Mr. Rice identifies himself as
Assistant Attorney General for the Wisconsin Department of Justice. I not only
vigorously object to said filing of Mr. Rice, but also to the “Scheduling Order” of this
court, dated August 20, 2019.

I am now informing this court of the barriers to silence me from effectively
defending myself and my family. Presently, I am incarcerated at Dodge Correctional
Institution, P.O. Box 700, Waupun, Wisconsin 53963-0700. My requests to those who
have me confined have fallen on “deaf ears.” I have been denied dependable access to
mail service (incoming and outgoing), denied use of telephone service for handling
matters related to this case and the circuit court cases, denied access and restricted

access to the law library and other legal resources in order to effectively address the

1
Case 2:19-cv-00985-JPS Filed 10/25/19 Page 1of5 Document 16
a = =

court, denied access to court records (both in the circuit court and this court), and
denied access to a notary public. The tactics of Mr. Rice and those who work with him
in state and local government have effectively muzzled my efforts to be compliant and
responsive to this court’s requirements. Thus, my objection is made regarding this
court’s “Scheduling Order” of August 20, 2019. I ask that this court revise the
“Scheduling Order” and assist me to correct those deficiencies listed above.

I want to make it clear to this court and for the record that I have never
questioned the ethics or the integrity of Mr. Rice, until now. His challenge as to the
legitimacy of the Choctaw Muskogee Yamassee Nation in his “Brief in Support of
Motion for Judgment on the Pleadings” was both offensive and insulting. His
description of how he went about doing his “due diligence” falls way short of doing a
legitimate search for the truth. Limiting his research to an “simple internet search” was
sorely deficient at best. His description of how he went about verifying the existence of
the Choctaw Muskogee Yamassee Nation speaks to someone who, with his eyes closed
shut, DOES NOT WANT to learn the truth. I might suggest to Mr. Rice that a sorely
deficient simple search on the internet is not a dependable method of doing research.
Instead, as in this case, such efforts lack credibility and are not legitimate. Is Mr. Rice
ill-informed or incompetent? What principles does Mr. Rice embrace? I would assume
that he affirmed to uphold the U.S. Constitution in his oath of office.

Principal Chief of the West Coast Choctaw Musgokee Yamassee Nation,
Rawsheed Stone Coyote Patton, affirms, “We are a people of treaty.”

The U.S. Constitution, Article VI, 1787, states the following: “...This

 

1 The Choctaw Musgokee Yamassee Nation is a people of treaty, pursuant to and
protected by the Indian Child Welfare Act, 25 U.S.C. § 1911(b), pursuant to the United
Nations Declaration on the Rights of Indigenous Peoples (UNDRIP 2007); pursuant to
the Treaty Of Savannah 1733; pursuant to the Treaty with the Delawares (A.K.A.
Treaty of Fort Pitt), 1778; pursuant to the Treaty with the Creeks, 1790; pursuant to
the Treaty with the Cherokee, 1791; pursuant to the Treaty with the Six Nations,
1784; pursuant to the Treaty Of Camp Holmes 1835; and pursuant to the organic
agreements of the Declaration of Independence, 1776; the Bill of Rights, 1789 &
R1791; the Northwest Ordinance, 1787; the Articles of Association, 1774; the U.S.
Constitution, Article VI, 1787; the Articles of Confederation, 1778 & R1781; the
U.S./Morocco Treaty of Peace and Friendship, 1786; the U.S./Morocco Treaty of
Peace and Friendship, 1836; The Wisconsin State Constitution.

2
Case 2:19-cv-00985-JPS Filed 10/25/19 Page 2 of5 Document 16
 

Ae wae 3

Constitution, and the laws of the United States which shall be made in pursuance

thereof; and all treaties made, or which shall be made, under the authority of the

 

United States, shall be the supreme law of the land; and the judges in every state

 

shall be bound thereby, anything in the Constitution or laws of any State to the
contrary notwithstanding....” [Emphasis Mine].

I will point out to Mr. Rice and to this court that on August 9, 2019, the
United States District Court for the Northern District of Texas, Fifth Circuit Court of
Appeals, published its decision in Brackeen v. Bernhardt (Case No. 18-11479) in which
the federal court ruled on the challenge to the Indian Child Welfare Act (ICWA). The
court’s decision affirmed the constitutionality of ICWA, recognizing the unique
political status of tribal nations and upholding the federal law that is critical to
safeguarding Indian child welfare. Intervening tribes in the case were the Cherokee
Nation, Morongo Band of Mission Indians, the Navajo Nation, the Oneida Nation, and
the Quinault Indian Nation. Others who joined this fight were the Bureau of Indian
Affairs and the Department of Justice. The court REVERSED the district court’s grant
of summary judgment to the Plaintiffs and RENDERED judgment in favor of the
Defendants.

With regard to Mr. Rice’s reference to Judge Audrey Skwierawski’s order for
me to undergo an evaluation, | will state the following facts for the record:

On July 8, 2019, the judge hearing each child’s case, Judge Audrey
Skwierawski, suspended her decision on each motion, postponing a final decision until
July 30, 2019 — August 1, 2019. Judge Skwierawski made the statement in the July 8
hearing that she wants to see the results of the ordered competency evaluation, which is
not a requirement of the Indian Child Welfare Act. It should also be noted that I was
cautious about doing a competency evaluation with someone (a psychologist) whose
loyalties are to the court and who is on the court’s “payroll.”

However, on July 10, 2019, an evaluation was performed on me.

Mr. Rice said nothing in his “Brief in Support of Motion for Judgment on the
Pleadings” that indicates Judge Skwierawski has not appointed a guardian ad litem for

me. Contrary to his “Brief in Support of Motion for Judgment on the Pleadings,” it

3
Case 2:19-cv-00985-JPS Filed 10/25/19 Page 3of5 Document 16

 
 

- = =

appears to me that case law (for example, Brackeen v. Bernhardt) supports the claim
that the Indian Child Welfare Act does indeed apply to the state juvenile court
proceedings. For reasons that only Mr. Rice can provide, he failed to say or refused to
say the results of the competency evaluation support my right to represent myself and
to be myself in court. The assessment states: “Mr. Boon-Bey does not lack substantial
mental capacity to understand the proceedings. There does not appear to be any
concerns related to his education, literacy, fluency in English, or disability that may
affect his ability to communicate a defense.”

The question remains: What was the point in Mr. Rice mentioning Judge
Skwierawski’s threat of possibly appointing a guardian ad litem for me in his “Brief in
Support of Motion for Judgment on the Pleadings,” and his questioning whether the
Indian Child Welfare Act applies or not? Was his motive an effort to disparage me and
an attempt to influence this court to strip away my right to defend myself and to defend
my family?

In filing this Objection, I ask this court’s help in removing barriers as stated
above, barriers interfering and/or preventing my ability to defend myself and my

family. Thank you in advance for your help.

UNDER PENALTIES OF PERJURY the undersigned, the free and original

inhabitant, Kevin: Michael: Boon-Bey, a living Man, ‘within’ and of the House of

 

El’s, Bey’s, and Ali’s with dominion over the land/soil (Amexem/America), a non-
resident Alien to the Corporate United States, an Indigenous Choctaw/ Washitaw Muur/
Moor (Moorish American National), an Asiatic Man of the Asiatic Race, an original
Natural Physical Man, a Creation of the Almighty God’s (Allah), Under the Almighty
God’s (Elohim/Allah) Authority and subject only to his laws, declares that he provided
a copy hereof to be placed forwarded via US Mail to:

Assistant Attorney General David C. Rice
Wisconsin Department of Justice

Post Office Box 7857

Madison, Wisconsin 53707-7857

4
Case 2:19-cv-00985-JPS Filed 10/25/19 Page 4of5 Document 16
 

 

a _. -
| have hereunto set my hand and seal of office on this 25 day of October, 2019.

DATED: October 25, 2019 A.D. Respectfully submitted,

 
  
 
   

By: Living, Breathing
Natural Born,
Free
Soil ©

By Kevin: Michael: Bdon-Bey

c/o Dodge Correctional Institution
c/o P.O. Box 700
c/o Waupun, Wisconsin 53963-0700

5
Case 2:19-cv-00985-JPS Filed 10/25/19 Page5of5 Document 16
